DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 5/23/2022.
• Claims 1-4, 6-14, 16-18, 20-23 are currently pending; claims 5, 15, and 19 have been canceled.

Response to Arguments
• Applicant’s arguments with respect to claim(s) 5/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14, 16-18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brungardt et al (US 11161307) in view of Yao et al (US 20210201078).
Regarding claim 1, Brungardt discloses a method of generating textual instructions for manufacturers from hybrid textual and image data (figs. 11), the method performed by at least a computing device and comprising: 
generating, from a dataset including a plurality of textual data extracted from annotated files (CAD file, fig. 11a, 11b, col. 5, lines 60-65) describing products to manufacture and a plurality of correlated textual instructions (manufacturing instructions, fig. 11a, 11b) for manufacturers, at least a language model, wherein the at least a language model (receives textual data as inputs and produces textual instructions for manufacturers as outputs (fig. 11); 
receiving at least a geometric model (geometry of the product described in the CAD file, col. 5, lines 60-65) and at least an annotated file describing (figs. 11a, 11b) at least a product to manufacture; 
extracting (fig. 6B), one or more words from the at least an annotated file (CAD file, col. 5, lines 60-65); 
determining at least an interrogator output (data aggregation and analytics output, col. 5, 15-20) from the at least a geometric model; and 
generating at least a textual manufacturing instruction (extracted textual instructions, col. 11, lines 60 to col. 12, lines 55) from the extracted words using the at least a language model and the at least an interrogator output (col. 1, lines 30-67).
	Brungardt fails to teach and/or suggest wherein generating the at least a language model further comprises generating the at least a language model by a machine-learning algorithm using the dataset as a training data set.
	Yao, in the same field of endeavor for language processing, teaches a well-known example of wherein generating the at least a language model further comprises generating the at least a language model by a machine-learning algorithm using the dataset as a training data set (machine learning via training datasets, pars. 4, 144, 170, 172, 181-182).
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying manufacturing/language processing of Brungardt to include methods/steps of using machine-learning algorithm using the datasets as the training data set as taught by Yao to increase processing efficiency (par. 4 of Yao).
Therefore, it would have been obvious to combine Brungardt with Yao to obtain the invention as specified in claim 1.

Regarding claim 2, Brungardt further discloses the method of claim 1, wherein generating the language processing model further comprises generating the dataset, wherein generating the dataset further comprises: receiving a plurality of annotated files (CAD files, col. 5, lines 60-65) describing products to manufacture, the plurality of annotated files correlated to the plurality of textual instructions (textual instructions, fig. 11-12); extracting, by the manufacturing instruction generator, the plurality of textual data from the plurality of annotated files; and generating the dataset (dataset as shown in fig. 11-12) using the plurality of textual data and the plurality of textual instructions.

Regarding claim 3, Brungardt further discloses the method of claim 1, wherein the at least an annotated file includes at least a file containing a combination of text and images (CAD file includes texts/images, cols. 5-6).

Regarding claim 4, Brungardt further discloses the method of claim 1, wherein generating the at least a textual instruction further comprises: identifying a designer that produced the at least an annotated file; retrieving a designer-specific language model corresponding to the designer; and generating the at least a textual instruction using the designer-specific language model.

Regarding claim 5, Brungardt further discloses the method of claim 1, wherein generating the at least a textual instruction further comprises: identifying a designer that produced the at least an annotated file; retrieving a designer-specific language model (CAD designer softwares, col. 5-6) corresponding to the designer; and generating the at least a textual instruction using the designer-specific language model.

Regarding claim 6, Brungardt further discloses the method of claim 12 further comprising presenting the at least a manufacturing instruction to a user in a user interface displaying (user interface, fig. 4) on a user device.

Regarding claim 7, Brungardt further discloses the method of claim 13, wherein: each manufacturing instruction of the at least a manufacturing instruction belongs to a category (figs. 11-12), of a plurality of categories, including a plurality of textual instructions for manufacturers; and the user interface further comprises at least a category option display element permitting a user to select a manufacturing instruction (fig. 22) from the plurality of textual instructions for manufacturers included in a category of the plurality of categories.

Regarding claim 8, Brungardt further discloses the method of claim 6 further comprising: receiving a user command modifying (fig. 22) the one or more textual instructions for manufacturers; and generating a second training set including the second annotated file and the modified at least a manufacturing instruction.

Regarding claim 9, Brungardt further discloses the method of claim 6 further comprising updating the language processing model using the second training set (figs. 11-12).

Regarding claim 10, Brungardt further discloses the method of claim 1 further comprising: receiving, at a manufacturing instruction generator, a second training set, wherein the second training set further includes: at least a second annotated file (col. 11, lines 50-65) describing at least a second product to manufacture, the at least a second annotated file containing one or more textual data (figs. 11-12); and at least an instruction set containing one or more textual instructions for manufacturers to manufacture the at least a second product; extracting one or more second words from the at least a second annotated file (cols. 11-12) ; and updating the language processing model using the one or more second words (figs. 11-12).

Regarding claims 11-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-10 above; therefore, claims 11-20 are rejected for the same rejection rationale/basis as described in claims 1-10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674